Citation Nr: 9924240	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  94-05 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right leg. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from February 1964 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating decision of the 
Portland, Oregon, regional office (RO) of the Department of 
Veterans Affairs (VA).  It was previously before the Board in 
October 1997, but was remanded for additional development.  
The issue has now been returned to the Board.  

The October 1997 Board decision granted a total schedular 
rating for post-traumatic stress disorder, denied an earlier 
effective date for a grant of service connection for post-
traumatic stress disorder, and determined that the claim of 
total disability rating based on individual unemployability 
was moot.  These matters are no longer in appellate status.  

Subsequent to the October 1997 Board determination, the 
veteran submitted a new claim for entitlement to an earlier 
effective date for a 100 percent rating for post-traumatic 
stress disorder.  After the veteran's claim was denied, he 
submitted a Notice of Disagreement, and a Statement of the 
Case was issued in March 1999.  He was informed at this time 
that a formal appeal was required in order to finalize his 
appeal to the Board.  The veteran has not yet submitted his 
formal appeal.  A Statement of Accredited Representation in 
Appealed Case concerning this issue was received in March 
1999.  However, this was received from the veteran's former 
representative, and may not constitute a Substantive Appeal.  
38 C.F.R. § 20.301.
Therefore, the issue of entitlement to an earlier effective 
date for a 100 percent evaluation for post-traumatic stress 
disorder is not before the Board at this time.   

The January 1999 statement by the veteran's representative 
could be construed as raising additional issues for 
consideration.  These matters are brought to the attention of 
the RO for appropriate action.


REMAND

The record shows that a letter from Mark R. Lippman on his 
letterhead was received in January 1999.  This letter states 
that he represents the veteran in his disability claims 
before the VA.  There is no indication in the letter that his 
representation is limited to any particular claim.  
Therefore, this constitutes a designation of representation 
in the veteran's claims before the VA.  38 C.F.R. § 20.603.  
This is the most recent appointment of representation of 
record, and as the veteran may have only one recognized 
representative at a time, the veteran's former 
representative, the Oregon Department of Veterans' Affairs, 
may no longer act on behalf of the veteran.  38 C.F.R. 
§ 20.601.  

The only statements submitted pertaining to the veteran's 
claim for an increased evaluation for varicose veins of the 
right leg are those received from the veteran's former 
representative.  The veteran's current representative has not 
submitted any statements regarding this issue.  Furthermore, 
there is no indication that he has been afforded an 
opportunity to review the evidence in the claims folder 
pertaining to this issue.  Therefore, in order to afford the 
veteran due process, the Board finds that this case should be 
remanded for the following action:

The RO should contact the veteran's 
representative and determine whether or 
not he desires to be afforded an 
opportunity to review the evidence in 
the claims folder regarding the issue of 
entitlement to an increased evaluation 
for varicose veins of the right leg.  
The representative should also be 
afforded an opportunity to submit an 
argument or statement pertaining to this 
issue.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


